Citation Nr: 1719871	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his November 2009 VA Form 9 (substantive appeal), the Veteran requested a Board hearing; he withdrew the request in an April 2014 statement.

The Board remanded this matter in October 2014 for further development.

The Veteran perfected an appeal of the denial of service connection for bilateral hearing loss and tinnitus; however, the Veteran requested a hearing for those issues that is pending scheduling.  Consequently, those issues are not before the Board at this time.


FINDING OF FACT

The Veteran's varicose veins were not manifested in service or related to an event, injury, or disease in service, nor were they caused or aggravated by service-connected knee disabilities.


CONCLUSION OF LAW

Service connection for varicose veins is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to this claim.  A July 2008 letter notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  A July 2013 RO memorandum made a formal finding that the Veteran's Social Security Administration (SSA) records were unavailable.  The memorandum detailed the steps the RO took to attempt to obtain the records, noting SSA replied that they did not have any medical records for the Veteran.  The RO contends, and the Board agrees, that further attempts to obtain SSA records would be futile, as they are nonexistent.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided a VA examination in connection with this claim.  The Board finds the examination report contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the April 2016 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has varicose veins due to service, specifically that they existed since service and were caused by prolonged standing, marching, and running, and the boots he was required to wear.  See, e.g., October 2011 Notice of Disagreement and November 2011 statement.

The Veteran's STRs reflect no complaints of varicose veins.  On his June 1978 Report of Medical Examination at enlistment, his vascular system was noted to be normal.  The Veteran reported he had cramps in his legs on his Report of Medical History, but did not indicate he had varicose veins.  His March 1982 Report of Medical Examination at the time of his separation from service also showed a normal vascular system.  The Veteran stated on his Report of Medical History that he felt he was in "normal health" except for his knees.  He again noted cramping in his legs, but did not report varicose veins.

The first indication of varicose veins was in a June 2003 private medical record.


On April 2016 VA examination, the examiner noted the Veteran reported long-standing issues with lower extremity varicose veins dating back to his military service.  The Veteran reported the symptoms progressed with time.  The examiner noted that chronic vein abnormalities are present in up to 50 percent of individuals, and risk factors for development of chronic venous disease include advancing age, family history, ligamentous laxity, prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower-extremity trauma, prior venous thrombosis, the presence of an arteriovenous shunt, some hereditary conditions, high estrogen, and pregnancy.  The examiner stated that in this Veteran, advancing age, increasing body mass index, a history of an inguinal hernia, smoking, and prolonged standing are obvious risk factors for development of a chronic venous disease.  The examiner acknowledged that the Veteran contended he had varicose veins since service, but noted they were not documented on any physical exams, nor did he seek medical treatment for varicose veins.  The examiner stated that while prolonged standing tasks are a risk factor, the Veteran had multiple employments and participated in sports that involved prolonged standing since his separation from service.  The examiner further noted that the first documented manifestation of venous disease was in 2003, and that the Veteran's reports of muscle cramps in service could not necessarily be attributed to varicose veins during a physical examination with normal findings.  The examiner therefore opined that it was less likely than not that the Veteran's varicose veins began in service or were otherwise the result of his military service, to include the physical activities he performed during service.

The examiner also noted that bilateral knee joint, tendon, or muscle pathology is not pathophysiologically related to chronic venous disease.  Thus, the examiner also opined that it was less likely than not that the Veteran's varicose veins were proximately due to his service-connected knee condition, or that they were aggravated by the knee condition beyond their natural progression.

The Board finds that the evidence of record does not support a finding of service connection for varicose veins.

The Board finds the April 2016 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the varicose veins and his military service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  She outlined the Veteran's medical history and opined his varicose veins were related to a number of risk factors, including age, weight, history of inguinal hernia, and smoking.  She found it less likely than not that the Veteran's varicose veins were related to his service, to include prolonged standing, marching, and running in boots.  She also found it less likely than not that varicose veins were caused or aggravated by the Veteran's service-connected knee disabilities, due to distinct anatomical involvement.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  The Board also finds that the examiner adequately considered the lay evidence of record.

The Board has considered the Veteran's statements of record attributing varicose veins to service, but the evidence of record does not show in-service varicose veins, nor does it demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of the Veteran's varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  

The Board may not reject lay statements as not credible "merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence in determining credibility. Buchanan, 451 F.3d at 1336-37; cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time after service without medical complaint may be considered, along with other factors, in determining if there is a nexus or relationship to service).  In particular, an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred). 

Here, the Board does not find the statements regarding varicose veins in service and symptoms constantly since service credible.  These statements are inconsistent with the contemporaneous evidence, specifically the Veteran's separation March 1982 Report of Medical Examination, which notes the Vascular System (Varicosities, etc.) as normal.  In addition, on his March 1982 Report of Medical History, the Veteran affirmatively reported, "I feel that I am in normal health except for my knees which give me trouble when a lot of pressure is put on [] or in very cold weather."  He also marked a number of medical problems that he had had and included nothing about varicose veins.  Given that we have the Veteran's complete separation examination, one would expect to have found an indication of varicose veins then.  Finally, there is a lack of treatment for varicose veins until June 2003, more than 20 years after service.

The Board is grateful for the Veteran's honorable service, but in light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for varicose veins.  Accordingly, the claim must be denied.


ORDER

Service connection for varicose veins is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


